              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00141-MR
              BANKRUPTCY CASE NO. 1:18-bk-40079


IN RE:                           )
                                 )
BERNICE ELOISE COLE,             )
                                 )
                   Debtor,       )
                                 )
________________________________ )            ORDER TO SHOW CAUSE
                                 )
BERNICE ELOISE COLE,             )
                                 )
                   Appellant,    )
                                 )
         vs.                     )
                                 )
JOHN W. BALLARD, KEMPER L.       )
COLBERT, and FREDERICK L.        )
HENDERSON, JR.,                  )
                                 )
                   Appellees.    )
                                 )
________________________________ )

     THIS MATTER is before the Court on the Appellant’s “Answer to Order

to Show Cause” [Doc. 16].

     On September 10, 2019, the Court entered an Order directing the

Appellant to show cause within fourteen (14) days why this bankruptcy

appeal should not be dismissed due to the Appellant’s failure to prosecute.
[Doc. 14]. The Appellant filed her Response to the Show Cause Order on

September 24, 2019. [Doc. 16]. In her Response, the Appellant explains

that she did not receive the Scheduling Order entered in this case on August

1, 2019, because that Scheduling Order was mailed only to her listed P.O.

Box address and not to her street address of record. [Id.]. The Appellant

explained that she listed both addresses “to be certain that I would not miss

any Court Deadlines, due to my temporary living situation, and, or the

unreliability of my vehicle – necessary to pick-up mail from a post office.” [Id.

at 3].1 Based on the Appellant’s representations in her Response, the Court

will discharge the Show Cause Order and will issue a new Scheduling Order

in this matter. The Clerk will be directed to deliver a copy of this Order to the

Appellant at both her listed P.O. Box address and her listed street address.

       IT IS, THEREFORE, ORDERED that the Show Cause Order [Doc. 14]

is DISCHARGED.




1 The Appellant also states in her Response that she had been relying on Beth Carter,
the attorney representing her in the underlying bankruptcy case, to notify her of any
notices or orders from this Court. Ms. Carter, however, has never made an appearance
in this bankruptcy appeal. Further, the bankruptcy court docket indicates that Ms. Carter
was permitted to withdraw from representing the Appellant in the underlying bankruptcy
case on September 19, 2019. [Bankr. Case No. 1:18-bk-40079, Doc. 92].
                                            2
      IT IS FURTHER ORDERED that, pursuant to Rule 8018(a) of the

Federal Rules of Bankruptcy Procedure, the Court hereby enters the

following Scheduling Order:

      (1)   The Appellant shall serve and file an appellate brief within thirty

(30) days of the entry of this Order.

      (2)   The Appellees shall serve and file an appellate brief within thirty

(30) days after service of the Appellant’s brief.

      (3)   The Appellant may serve and file a reply brief within fourteen (14)

days after service of the Appellees’ brief.

      (4)   Any extensions of time will be granted only upon a showing of

good cause.

      The Clerk of Court is respectfully directed to deliver a copy of this Order

to the Appellant at both her listed P.O. Box address and her listed street

address.
                                Signed: September 27, 2019
      IT IS SO ORDERED.




                                         3
